EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Wernli on 7 June 2021.

The application has been amended as follows: 

Claim 10:
“The residuum processing system of claim 9, wherein the control system is configured to perform further operations comprising: 


 outputting an effluent from the polishing hydrotreating reactor to a low temperature, high pressure separator of the second separation zone.”

Claim 11:
“The residuum processing system of claim 10, wherein the control system is configured to perform further operations comprising:
 supplying a hydrogen quench stream to the polishing hydrotreating reactor



Reasons for Allowance
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses all outstanding issues set forth in the previous office action. Below is a restatement discussing the reasons for allowance.
The prior art of record (refer to closest prior art, cited in the office action mailed 10 February 2021) does not disclose or suggest the additional features encompassed by original claim 7 (now in claim 1). The claims further limit the integrated nature of the hydrocracking and hydrofinishing system, including specific separation units for the first and second separation zones. These additional limitations are considered to provide patentably distinguishing features over the prior art, given that a thorough search did not yield additional references which could be combined with the above cited references in such a way as to arrive at the embodiment as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772